Citation Nr: 9904807	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-30 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for intermittent tinnitus, 
right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1990 to April 1994. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision, in part, 
granted service connection for right ear hearing loss and 
denied service connection for left ear hearing loss, right 
ear tinnitus, a left knee disorder, and hypertension.  A 
notice of disagreement was received in December 1995 on these 
issues.  In January 1996, the RO issued a statement of the 
case, and a substantive appeal was received in June 1996.  
The issues of service connection for hypertension and left 
ear hearing loss were not included in the substantive appeal, 
were not certified as issues on appeal, and are therefore not 
before the Board.  38 C.F.R. § 20.302(a), (b).  Following a 
personal hearing and the submission of additional evidence, 
service connection was granted for the left knee disorder in 
May 1997.  The only remaining issue on appeal is service 
connection for right ear tinnitus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Tinnitus cannot be dissociated from the service -
connected mixed hearing loss of the right ear.


CONCLUSION OF LAW

The veteran's tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1131 (West 
1991); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented a claim which is plausible.  We are satisfied 
that VA has assisted the veteran as much as it can in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1998).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had symptoms of tinnitus during 
service; (2) whether he has any current tinnitus; and, if so, 
(3) whether the current disability is etiologically related 
to the symptoms shown in service.  The Board concludes that 
medical evidence is needed to lend plausible support for each 
of these issues, because they involve questions of medical 
fact requiring medical knowledge or training for their 
resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

The RO has obtained the service medical records and they 
appear to be complete.  The veteran's entrance examination 
shows that he entered service with a history of a right ear 
tympanotomy.  In March 1992, he was treated for a complaint 
of ear pain for the past one and one-half weeks.  He 
indicated that he had always had problems with his ears.  The 
assessment was bilateral serous otitis media.  A July 1992 
ear, nose and throat examination noted a history of trouble 
with the ears and hearing loss beginning in childhood.  In 
1994 the veteran underwent a graft of the right tympanic 
membrane and was diagnosed with conductive hearing loss in 
the right ear.  The March 1994 separation examination noted 
high frequency hearing loss but did not note tinnitus.

In a January 1995 VA audiological examination, the veteran 
reported a history of noise exposure while in service.  
Specifically he indicated exposure to generators and also to 
rifles for qualification and training purposes.  He also 
reported periodic tinnitus of the right ear which was loud.  
He was unable to determine the pitch and was uncertain 
regarding the exact onset, but he stated that he had been 
aware of this condition for "a few years."  He described it 
as aggravating and at times it prevented him from sleeping.  
This examiner described it as a moderate condition.  He was 
referred for an ear, nose and throat (ENT) examination.

In a February 1995 VA ENT examination, the veteran indicated 
a long history of trouble with his ears beginning in early 
childhood with otitis media and the insertion of bilateral 
ventilatory tubes.  The otitis media recurred in service and 
he had tubes inserted and a myringotympanoplasty, after which 
he indicated his symptoms did not improve.  He described an 
intermittent right tinnitus "of pulsatory nature" 
preventing him from sleep.  The diagnosis was "[c]hronic 
intermittent tinnitus in right ear, pulsatory in nature."

VA outpatient treatment records in 1996 show several 
complaints for ear and sinus infections.  In February 1996, 
he had an upper respiratory infection and complaint of 
congestion in both ears.  In April, he had otitis media.  In 
June, he had bilateral ear effusion.  In July, he was 
diagnosed with chronic serous otitis and probable sinusitis 
which was noted to be resolved in August.  These records do 
not show any complaint of tinnitus during this period.

In February 1997, the veteran sought treatment at a private 
medical office.  An unsigned report shows that the veteran 
was seen because of chronic popping of the ears.  He related 
2 episodes of acute sinusitis in the past year with purulent 
bad tasting drainage.  He also related a history of exposure 
to noise in the service.  Following an audiogram, which was 
signed by the audiologist, the diagnoses included chronic 
Eustachian tube dysfunction and mild high frequency 
sensorineural hearing loss compatible with noise exposure.  

In a May 1997 personal hearing, the veteran testified that he 
was exposed to noise trauma while in the service.  He stated 
that he was exposed to loud machinery such as generators, 
which he had to work along side to ensure the gauges were at 
the right levels.  This exposure was once a month for several 
hours.  He testified that he had bad ear infections during 
service and whenever he went to the doctors he would tell 
them about the pain and the ringing in his ears.  In 
describing his current tinnitus, he stated, "it comes and 
goes and I have a hard time sleeping when I have it at 
nighttime."  He added that the tinnitus was in both ears and 
not just in the right.

In a December 1997 VA audiology examination, the veteran 
reiterated his history of exposure to noise from generators 
during service.  He reported that his tinnitus began around 
1992, although it was not associated with any specific event.  
He stated that it was in the right ear and also in the middle 
of his head, was periodic, would last usually for two hours 
at a time, and would come on about two to three times a week.  
He described the tinnitus as loud and high-pitched in nature.  
Pure tone testing revealed a low-frequency conducting hearing 
loss in both ears, mixed in nature, being conductive in the 
low frequencies and more sensorineural in the high 
frequencies.

On a VA ENT examination, also in December 1997, the veteran 
described a nonpulsatile tinnitus, right greater than the 
left.  The assessment included Eustachian tube dysfunction, 
not related to service.  The examiner, addressing 
specifically the question of noise induced damage, offered 
the following:

. . . there is a slight dip in bone 
threshold at 4000 Hz, and at most this 
can be associated with 5-10 decibels of 
noise-induced threshold shift at this 
frequency.  The majority of the hearing 
loss is conductive and not associated 
with noise-induced damage.

Tinnitus is a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471, 472 (1995). 
"Tinnitus can be caused by a number of conditions, including 
injuries, acute diseases, and drug reactions." 59 Federal 
Register 17297 (April 12, 1994).

The Board accepts the veteran's current diagnosis of tinnitus 
as evidence of a current disability.  The evidence shows that 
he has a right ear hearing loss that is both conductive and 
high frequency in nature.  The Board has considered the 
history ear infections that could be the source of tinnitus.  
The VA examiner in 1997 concluded that the veteran's hearing 
loss was mostly conductive and not associated with noise-
induced damage.  However, he did not specifically say that 
the veteran's complaints of tinnitus were not related to the 
high frequency component of his hearing loss, or to noise 
exposure.  Moreover, the private audiology report concludes 
that the veteran has a mild high frequency sensorineural 
hearing loss compatible with noise exposure.

The Board finds that the evidence is in equipoise as to 
whether tinnitus is associated with the high frequency 
component of the veteran's hearing loss and, resolving doubt 
in the veteran's favor, service connection for this disorder 
is warranted.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Service connection for intermittent tinnitus, right ear, is 
granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

